Case 2:20-cv-00210-AMD-JO Document 27 Filed 08/06/20 Page 1 of 1 PageID #: 121


                                                                          485 Lexington Avenue
                                                                          485
                                NIZER                                     New York, NY 10:117-2643
                                                                          NewYork,
                                                                          212.977.9700
                                                                          212.877.1370
                                                                                       10017-2643

                                                                          Fax 212.262.5152
                                                                          Fax

                                                                          New York
                                                                          New York • New
                                                                                      New Jersey
                                                                                          Jersey

Laura E.
Laura E. Longobardi                                                       www.phillipsnizer.com
                                                                          www.phillipsnizer.00m
(212) S41-0780
C212) 841-0780
LLongobardi@phillipsnizer.com
LLongobatii@philliptrilzotoom


                                                         August 6,
                                                         August 6, 2020
                                                                   2020

VIA ECF

    Honorable Ann M. Donnelly
The Honorable
United States
United         District Judge
        States District Judge
Eastern District
Eastern District of
                 of New
                    New York
Courtroom 4GN
Courtroom
              Plaza East
225 Cadman Plaza     East
Brooklyn, New York 11201

        Re:     Avelar v.
                       v. Ciampa Management C
                          Clamps Management Corp.,. et
                                                    et al.
                                                       al. 20-CV-210-AMD-J0
                                                           20-CV-210-AMD-JO (E.D.N.Y.)
     Judge Donnelly:
Dear Judge Donnelly:
       This Firm
       This Firm represents
                  represents the
                             the defendants
                                 defendants Ciampa
                                            Ciampa Management
                                                     Management Corp.,
                                                                Corp., Douglas A. Ciampa
                                                                       Douglas A. Ciampa and
                                                                                         and
Victor Hidalgo in the above-referenced  action
Victor Hidalgo in the above-referenced action  (the “Action”).
                                                    "Action").
        The Action
        The  Action was
                     was iefened
                          referred to
                                   to mediation
                                      mediation by
                                                 by the
                                                     the Honorable
                                                         Honorable James
                                                                      James Orenstein
                                                                             Orenstein on
                                                                                        on July  22,
                                                                                            July 22,
2020. We
2020.  We write
            write jointly
                  jointly with
                          with Nolan
                               Nolan Klein,
                                       Klein, Esq.,
                                              Esq., counsel
                                                    counsel for
                                                              for plaintiff
                                                                  plaintiff Luis
                                                                            Luis Avelar, to advise
                                                                                 Avelar, to advise the
                                                                                                    the
Court that
Court that the
           the parties
               parties have  chosen Michael
                        have chosen   Michael Starr,  Esq., from
                                               Starr, Esq., from the
                                                                   the EDNY
                                                                       EDNY Mediation
                                                                               Mediation Panel,   to
                                                                                          Panel, to
mediate this
mediate  this matter.
              matter. The
                       The mediation
                            mediation is  scheduled to
                                       is scheduled  to occur
                                                        occur on
                                                               on August
                                                                   August 24,
                                                                            24, 2020,
                                                                                2020, by
                                                                                      by Zoom
                                                                                         Zoom virtual
                                                                                                 virtual
session.
        Counsel are
        Counsel are available
                    available should
                              should the
                                     the Court
                                         Court require
                                               require additional
                                                       additional information.
                                                                  information.




                                                                       submitted,
                                                         Respectfully submitted,
                                                         PHILLIPS NIZER
                                                         PHILLIPS   NIZER LLP
                                                                            LLP
                                                         /s/ Laura E.
                                                         /s/utunt  E. Longobardi
                                                                      Longobardi
                                                                  Longobardi
                                                         Laura E. Longobardi
LEL:
LEL:
cc:
cc:  Nolan Klein,
     Nolan Klein, Esq. (via ECF)
                  Esq. (via
     The Hon.
     The Hon. James
              James Orenstein,
                     Orenstein, USMJ
                                USMJ
